UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 TENNANT COMPANY PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN COMMISSION FILE NO.1-16191 TENNANT COMPANY ATTN: RETIREMENT BENEFITS COMMITTEE P.O. BOX 1452 MINNEAPOLIS, MINNESOTA55440 612-540-1554 Tennant Company Profit Sharing and Employee Stock Ownership Plan Financial Report December 31, 2010 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-10 Supplemental Schedule Schedule H, Line 4i — Schedule of assets (held at end of year) 11 Report of Independent Registered Public Accounting Firm To the Retirement Benefits Committee Tennant Company Profit Sharing and Employee Stock Ownership Plan We have audited the accompanying statements of net assets available for benefits of the Tennant Company Profit Sharing and Employee Stock Ownership Plan (the Plan) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the basic financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ McGladrey & Pullen, LLP Minneapolis, Minnesota June 24, 2011 1 Tennant Company Profit Sharing and Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Investments at fair value: Registered investment companies $ $ Tennant Company common stock Total investments Receivables: Tennant Company (employer) contributions Notes from participants Other - Dividends and interest 16 Total assets Liabilities: Fees payable ) ) Net assets available for benefits $ $ See Notes to Financial Statements. 2 Tennant Company Profit Sharing and Employee Stock Ownership Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Investment income (loss): Net appreciation in fair value of investments $ Dividends and interest Dividends — Tennant Company common stock Net investment income Interest income from notes receivable from participants Contributions: Participant Rollovers Tennant Company (employer) Total contributions Distributions to participants ) Administrative expense ) ) Net increase Net assets available for benefits: Beginning of year End of year $ 3 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 1. Plan Description General: The following brief description of the Tennant Company Profit Sharing and Employee Stock Ownership Plan (the Plan) is provided for general purposes only. Participants should refer to the plan description for more complete information. The Plan is a defined-contribution plan sponsored by Tennant Company (the Company). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility and payment of benefits: Any U.S. employee is eligible to participate in the 401(k) and matching contributions immediately upon hire. Eligibility to participate in the profit sharing portion of the Plan requires completion of one year of service. The full value of a participant’s account is payable following termination of employment under any of the following circumstances: a.Normal retirement at age 65 b.Retirement at any time between the ages of 55 and 65 c.Disability retirement at any age d.Voluntary termination of employment by employee e.Involuntary termination or layoff other than for cause f.Termination of the Plan If termination of employment occurs as a result of death, participant beneficiaries will receive the full value of all of the participant’s accounts. Distributions are made in cash for in-kind shares of Tennant Company stock. Voting rights: Each participant is entitled to exercise voting rights attributable to the Tennant Company shares allocated to his or her account and is notified by the trustee prior to the time that such rights are to be exercised. The trustee is not permitted to vote any allocated shares for which instructions have not been given by a participant. The trustee is required, however, to vote any unallocated shares proportionate to the votes cast by participants on allocated shares. Plan termination:The Company reserves the right to terminate the Plan at any time, subject to plan provisions. Upon such termination of the Plan, the interest of each participant in the Plan will be distributed to such participant or his or her beneficiaries at the time prescribed by the Plan’s terms and ERISA. Upon termination of the Plan, the Retirement Benefits Committee shall direct the trustee to pay all liabilities and expenses of the Plan and to sell shares of financed stock held in the loan suspense account to the extent it determines such sale to be necessary in order to repay the loan. Participant accounts: The Plan is a defined-contribution plan under which a separate individual account is established for each participant. Each participant’s account is credited with the participant’s contribution, the Company’s contribution and plan earnings, and charged with an allocation of administrative expenses. Contributions are based on participant eligible compensation, as defined. Vesting:Participants are 100percent vested in their account balance. Diversification:The Plan allows employees to reallocate their investments at any time, including those held in Tennant Company stock. 4 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 1. Plan Description (Continued) Overview of accounts: Six separate accounts have been established for allocating contributions to the Plan — the Retirement Account, Individual Shelter Account, Deferred Investment Account, Rollover Account, Withdrawable Investment Account, and Employee Stock Ownership (ESOP) Account. Retirement Account: The Retirement Account is available only to employees of the Company who, on December31, 1981, elected not to participate in the Tennant Company Retirement Plan (the defined-benefit plan). Prior to January1, 2001, the Company contributed to the account up to 10percent of profit sharing certified earnings, as defined, based on the Company’s return on average consolidated invested capital. Subsequent to January1, 2001, no further contributions have been made to this account. Individual Shelter Account: Each year participants may defer a portion of their salaries (up to 25percent of eligible participant compensation, as defined, subject to certain limits), which is put in the participants’ Individual Shelter Accounts (401(k)). Catch-up contributions allowed by participants age 50 and older, up to an additional $5,500 as adjusted by the IRS, are also credited to this account. Deferred Investment Account:The Company’s matching contribution and supplemental contributions made with respect to plan years prior to 1990 were credited to the Deferred Investment Account. No additional contributions were made to this account from 1990 to 2000. In 2001, matching contributions made in the form of cash were credited to this account. Beginning in 2002, supplemental contributions in the form of profit sharing were made to this account. Supplemental contributions are made either in the form of Tennant Company stock or cash, at the discretion of the Company. With the ESOP’s maturity on December 31, 2009, beginning in 2010, matching contributions of 75 percent of the first 4 percent of each eligible participant’s eligible compensation, as defined, for a maximum of 3 percent of a participant’s eligible compensation, are contributed to this account in cash. Future matching contributions and supplemental contributions as determined by the Company to be paid in cash will continue to be credited to the Deferred Investment Account. If the supplemental contribution for the year is 3.5percent or higher, 3percent is deferred and credited to the participant’s account, with the excess paid to the participant in cash. Rollover Account:Beginning October1, 1993, all rollover contributions received by the Plan were deposited into the Rollover Account. These contributions are eligible to be withdrawn by the participant in accordance with the Plan. Withdrawable Investment Account:Prior to January1, 1987, participants were permitted to make voluntary contributions to their Withdrawable Investment Accounts of up to 10percent of their total cumulative compensation from the Company for all the years in which they participated in the Plan. Effective January1, 1987, such contributions were no longer permitted. Amounts contributed prior to January1, 1987, shall continue to be held in the participant’s Withdrawable Investment Account until distributed in accordance with the Plan. ESOP Account:Prior to 2010, the Company made matching contributions of 75percent of the first 4percent of each eligible participant’s eligible compensation, as defined, with Tennant Company common stock for a maximum contribution of 3percent of a participant’s eligible compensation. Each eligible participant’s ESOP Account was credited with the Company’s matching contribution. 5 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 1. Plan Description (Continued) In addition, the Company, at its discretion, made a supplemental contribution to the participants, depending upon the Company’s profitability, based on a participant’s eligible compensation, as defined. If leveraged stock remains after the allocation of matching contributions as noted above, the remaining shares will be allocated to participants as supplemental contributions. Any contribution that is not satisfied by releasing leveraged shares may, at the Company’s discretion, be made in the form of unleveraged ESOP stock and credited to this account. If the supplemental contribution for the year was 3.5percent or higher, 3percent is deferred and credited to the participant’s account, with the excess paid to the participant in cash. In January1991, all shares remaining in trust that were contributed to participants in the Deferred Investment Account prior to 1987 were transferred to the ESOP Account. Investment options: Under the terms of the Plan, participants elect which funds both individual and Company contributions will be invested in. Participants can freely transfer their plan account accumulations between funds on a daily basis, subject to certain limitations. Notes from participants: Participants can request a note amount not to exceed 50percent of the value of their account balances, less the highest outstanding note balance held in the past 12 months. Interest charged on such notes is established at a fixed rate of 2percent above the prime rate as published in the Wall Street Journal as of the last day of the prior month. The notes are secured by the balance in the participant’s accounts and bear interest at rates that range from 5.25 percent to 10.50 percent through October 2020. Principal and interest payments are received ratably from participants through monthly payroll deductions. Note 2. Summary of Significant Accounting Policies Basis of presentation: The accompanying financial statements have been prepared on the accrual basis of accounting. Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. Investment valuation and income recognition: The Vanguard Group Fiduciary Trust Company (the Trustee) holds the Plan’s investment assets and executes transactions therein based upon instructions received from the Plan Administrator, Tennant Company, and the participants of the Plan. The Plan’s investments are reported at fair value. Fair value is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note 4 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest and dividend income is accrued as earned. Realized gains and losses related to sales of investments are recorded on a trade-date basis, and unrealized gains and losses are recorded based on the fair values as of the reporting date. 6 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 2. Summary of Significant Accounting Policies Notes from participants: In September 2010, new accounting guidance was issued which provided standards on how loans to participants should be classified and measured by defined-contribution pension plans. This amendment required that participant loans be classified as notes from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued interest. This guidance requires retrospective application to all periods presented and was adopted for the year ended December 31, 2010, and retrospectively applied to December 31, 2009. Prior-year amounts and disclosures have been revised to reflect the retrospective application of adopting this guidance. The adoption resulted in a reclassification of participant loans totaling $4,570,218 from investments to notes from participants as of December 31, 2009, with no impact to previously reported net assets available for benefits. Notes from participants have been classified as an investment asset for Form 5500 reporting purposes and, accordingly, have been included as an investment in supplemental Schedule H, Line 4i — schedule of assets (held at end of year). Delinquent loans are treated as distributions based upon the terms of the plan document. Distributions to participants: Distributions to participants are recorded when paid. Administrative expense: All permitted administrative expenses are paid by the Plan and charged to participant accounts. Risks and uncertainties: The Plan provides for investment in a variety of investment funds, including Tennant Company common stock. Investments in general are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investments, it is reasonably possible that changes in the values of the investments have occurred since December 31, 2010, or will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the 2010 statement of net assets available for benefits. Subsequent events: In preparing these financial statements, management has evaluated subsequent events through June 24, 2011, which is the date on which the financial statements were available to be issued. Note 3. Investments The net appreciation in fair value of investments for the year ended December31, 2010, was as follows: Investment in Tennant Company common stock $ Investment in registered investment companies $ 7 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 3. Investments The following investments as of December 31, 2010 and 2009, represented 5percent or more of the Plan’s net assets available for benefits: Tennant Company common stock $ $ Vanguard Group of Mutual Funds: Wellington Fund 500 Index Fund Prime Money Market Fund Windsor Fund Developing Markets Index Fund Small-Cap Index Fund * Metropolitan West Total Return Bond Fund *Individual investment does not exceed 5 percent or more of the Plan’s net assets available for benefits in the year presented. The Plan’s investments in Tennant Company stock at December 31, 2010 and 2009, are presented in the following table: Tennant Company Common Shares Number of shares Cost $ $ Market Note 4. Fair Value Measurements Accounting standards established the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described as follows: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specific (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. 8 Tennant Company Profit Sharing and Employee Stock Ownership Plan Notes to Financial Statements Note 4. Fair Value Measurements (Continued) Level 3: Valuations are based on valuation methodologies, discounted cash flow models or similar techniques. Level3 valuations incorporate certain assumptions, modeling and projections in determining the fair value assigned to such assets or liabilities The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for investments measured at fair value. There have been no changes in the methodologies used at December 31, 2010 and 2009. Registered investment companies: Certain investments in registered investment companies are valued at the net asset value of shares, based on active market prices, held by the Plan at year-end. Other investments in registered investment companies are valued at cost plus accrued income, which approximates fair value determined from or corroborated by observable market data by correlation or other means. Tennant Company common stock: Investment in Tennant Company common stock is valued at the closing price reported on the active market on which the individual securities are traded. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation method is appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth by level, within the fair value hierarchy, the Plan’s investment assets at fair value as of December 31, 2010 and 2009: Investments at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Registered investment companies: Domestic stock funds $ $
